Per Curiam.

The goods ceased to be in transit or transportation when plaintiffs’ driver parked the station wagon with the merchandise in it in the street, unattended, in. front of his home, in Brooklyn, for his own convenience, from Saturday night, 10:30 p.m., to Monday morning, 8:15 a.m., after by-passing plaintiffs’ place of business in Manhattan, its destination, on his return from Connecticut.
The judgment for plaintiffs should be reversed, with $30 costs, and judgment directed in favor of defendant, with costs.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Judgment reversed, etc.